Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ocary Braithwaite appeals the district court’s order granting summary judgment to George Hinkle and dismissing his complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Braithwaite v. Hinkle, 752 F.Supp.2d 692 (E.D.Va.2010 & entered Sept. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.